DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maris (US 20110285550 A1) in view of LeGrand, III et al (US 10101443 B1).
In regards to claims 1 & 13, Maris teaches a system for detecting characteristics of an airstream moving over an airfoil surface of an aircraft (Paragraph 0009), the system comprising: a plurality of transducers (102a-102n, i.e. pressure transducer) positioned along the airfoil surface along a path, each of the plurality of transducers (102a-102n) being configured to detect waves indicative of an airstream condition (wherein a sensor mast senses the airflow parameter to be measured) proximate the transducer (102a-102n) (Paragraph 0039); and a processor (106, i.e. processing module) configured to determine, for each of the sequence of transducers (102a-102n), a level of turbulence (i.e. turbulence intensity ratio) in the airstream proximate the 
LeGrand, III et al teaches a system for detecting characteristics of an airstream comprising an aerial vehicle (110) having an airframe (115) further comprising a plurality of acoustic transducers (155-1, 155-2, 155-3, 155-4, i.e. ultrasonic transducers) being configured to detect acoustic indicative of an airstream condition (Column 3, line 57 – Column 5, line 40; Figures 1 & 3).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a plurality of acoustic transducers of LeGrand, III et al into the system of Maris for the purpose of determining velocities of an aerial vehicle for safe operation (Column 1, lines 52-56; LeGrand, III et al).
In regards to claims 2 & 14, Maris teaches a system wherein the sequence of transducers (102a-102n) are positioned along the path from a first location proximate a leading edge of the airfoil surface to a last location proximate a trailing edge of the airfoil surface (wherein the mast may comprise orifices in the leading edge, trailing edge, and, in some cases, perpendicular to these, with associated pressure transducers mounted therein; Paragraphs 0062 & 0063).  However, Maris does not teach the system comprising a sequence of acoustic transducers.
LeGrand, III et al teaches a system for detecting characteristics of an airstream comprising an aerial vehicle (110) having an airframe (115) further comprising a plurality of acoustic transducers (155-1, 155-2, 155-3, 155-4, i.e. ultrasonic transducers) being configured to detect acoustic indicative of an airstream condition (Column 3, line 57 – 
In regards to claim 3, Maris teaches wherein the path is along the airstream over the airfoil surface (Paragraphs 0062 & 0063).
In regards to claims 4 & 15, Maris teaches wherein the level of turbulence in the airstream proximate the transducer (102) is determined by comparing amplitude and/or spectral content of the wave detected (110, i.e. combination module) that is within a turbulence-sensitivity frequency band with an amplitude threshold and/or a spectral content reference, respectively (Paragraph 0050; Figure 1).  However, Maris does not teach the system further comprising the level of the turbulence in the airstream proximate the transducer being acoustic.
LeGrand, III et al teaches a system for detecting characteristics of an airstream comprising an aerial vehicle (110) having an airframe (115) further comprising a plurality of acoustic transducers (155-1, 155-2, 155-3, 155-4, i.e. ultrasonic transducers) being configured to detect acoustic indicative of an airstream condition (Column 3, line 57 – Column 5, line 40; Figures 1 & 3).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a plurality of acoustic transducers of LeGrand, III et al into the system of Maris for the purpose of determining velocities of an aerial vehicle for safe operation (Column 1, lines 52-56; LeGrand, III et al).

LeGrand, III et al teaches a system for detecting characteristics of an airstream comprising an aerial vehicle (110) having an airframe (115) further comprising a plurality of acoustic transducers (155-1, 155-2, 155-3, 155-4, i.e. ultrasonic transducers) being configured to detect acoustic indicative of an airstream condition (Column 3, line 57 – Column 5, line 40; Figures 1 & 3).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a plurality of acoustic transducers of LeGrand, III et al into the system of Maris for the purpose of determining velocities of an aerial vehicle for safe operation (Column 1, lines 52-56; LeGrand, III et al).
In regards to claims 6 & 16, Maris teaches wherein the processor (106) is further configured to generate an output signal indicative of the detected airstream characteristics in response to detected level of turbulence in the airstream proximate the transducer (Paragraphs 0040-0042; Figure 1).  However, Maris does not teach the system further comprising the level of the turbulence in the airstream proximate the transducer being acoustic.
.

Allowable Subject Matter
Claims 7-12 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claims 7 & 13, Maris teaches a system for detecting characteristics of an airstream moving over an airfoil surface of an aircraft (Paragraph 0009), the system comprising: a plurality of transducers (102a-102n, i.e. pressure transducer) positioned along the airfoil surface along a path, each of the plurality of transducers (102a-102n) being configured to detect waves indicative of an airstream condition (wherein a sensor mast senses the airflow parameter to be measured) proximate the transducer (102a-102n) (Paragraph 0039); and a processor (106, i.e. processing module) configured to determine, for each of the sequence of .  
However Maris does not teach the structural and method limitations of the system further comprising an ultrasonic emitter being configured to be attached to the airfoil surface of the aircraft wherein the ultrasonic emitter is configured to emit an ultrasonic pulse into the airstream over the airfoil surface of the aircraft in combination with the remaining limitations of independent claims 1 & 13.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maris (US 20210047995 A1) - The present disclosure relates to an airfoil performance monitor, and more specifically, such a monitor that senses conditions at the working surface of an airfoil.
Sly et al (US 11016114 B1) - Apparatus and associated methods relate to a system for determining airspeed and/or altitude of an aircraft. The system includes one or more acoustic transducers positioned along an exterior surface of the aircraft.
Abdel-Moragaly et al (EP 3101504 B1) - The present disclosure generally relate to gust compensation systems and methods for aircraft, and in particular, 
Ooga (US 6424408 B1) - The present invention relates to a wake turbulence detecting system detecting by means of laser radar deployed in an airport wake turbulence which appears behind main wings of an aircraft during takeoff or landing and continues to exist along the trail of the aircraft.
Djorup (US 6531967 B2) - The invention relates generally to an improved aircraft flight instrument sensor that can be used to mitigate or avoid encounters with turbulent or hazardous airflow during routine aircraft flight operations. Direct sensing of a specific component of total measured airspeed is accomplished, taken from instantaneous longitudinal airspeed, mean airspeed, total turbulence, and turbulent cross-components, thus a particular hazardous component is directly sensed, rejecting all other airstream variations.
Catlin et al (US 5595357 A) - Present invention relates to aircraft aerodynamic performance displays, and more particularly, a display which provides simultaneous presentation of directly versus indirectly measured aerodynamic performance of an aerodynamically lifting surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856          

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856